Per Curiam.
In an action to recover damages for personal injuries received.in alighting from defendant’s train the verdict awards $900.00 damages while the judgment is for $950.00 damages.
Among the errors assigned on writ of error is that the court erred in admitting evidence that the plaintiff had children dependent on her. This was error, but in view of the amount of the verdict, it is obvious that the error did not unduly enhance the damages awarded and it was therefore not harmful to the defendant.
Contributory negligence was not shown. No material or harmful errors appear in the transcript. The damages awarded by the verdict are not excessive, but as the amount of the judgment is in excess of the verdict a remittitur of the excess should be entered and thereupon the judgment will stand affirmed for $900.00 damages, otherwise the judgment will stand reversed for the entry of a judgment in accord with the verdict.
It is so ordered.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.